259 F.2d 272
Oscar JENKINS, Mary Jenkins, Laura B. Jones, Esther Mae Sessomes, and Willie Mae Jenkins, Plaintiffs-Appellants,v.ESSO STANDARD OIL CO., Defendant-Appellee.
No. 21.
Docket 25028.
United States Court of Appeals Second Circuit.
Argued October 7, 1958.
Decided October 7, 1958.

Appeal from the United States District Court for Southern District of New York; Sidney Sugarman, Judge.
Bernard Meyerson, Brooklyn, N. Y. (Morris A. Weiss, Brooklyn, N. Y., on the brief), for plaintiffs-appellants.
George S. Pickwick, New York City (Garvey & Conway, New York City, on the brief), for defendant-appellee.
Before CLARK, Chief Judge, MEDINA and LUMBARD, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.